 


109 HRES 793 IH: Affirming that statements of national unity, including the National Anthem, should be recited or sung in English.
U.S. House of Representatives
2006-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 793 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2006 
Mr. Ryun of Kansas (for himself, Mrs. Jo Ann Davis of Virginia, Mr. King of New York, Mr. Pence, Mr. Ford, and Mr. Tanner) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Affirming that statements of national unity, including the National Anthem, should be recited or sung in English. 
 
 
Whereas Francis Scott Key wrote the words of the Star-Spangled Banner in English in 1814, inspired by the sight of the American flag still waving at Fort McHenry after 25 hours of continual bombardment by British forces; 
Whereas Congress declared the Star-Spangled Banner the National Anthem of the United States in 1931 (section 301 of title 3, United States Code); 
Whereas the Pledge of Allegiance to the Flag of the United States, written in English, was first specified in law by Congress in 1942 (section 4 of title 4, United States Code); 
Whereas the Oath of Allegiance, to which lawful permanent residents swear upon becoming citizens of the United States (as required under section 337 of the Immigration and Naturalization Act (8 U.S.C. 1448)), is based, in part, on language originally written in English by General George Washington and sworn by him and his general officers at Valley Forge in 1778; 
Whereas the vast majority of Americans are immigrants or the descendants of immigrants, proud of their ancestral country, but prouder still to be American; 
Whereas millions of Americans speak or study additional languages, but English is their common language; 
Whereas the original national motto of the United States, E Pluribus Unum, meaning from many, one, signifies the coming together of people from many foreign countries to form one Nation, was incorporated into the Great Seal of the United States in 1776, is printed on currency of the United States, and inscribed on the wall of the Senate chamber; 
Whereas the people of the United States are united not by race, ancestry, or origin, but by a common language, English, and by common belief in the principles prescribed in the founding documents of the Nation, especially the Declaration of Independence and the Constitution; and 
Whereas, to become citizens of the United States, under the sections 312 and 337 of the Immigration and Nationality Act (8 U.S.C. 1423 and 1448), lawful permanent residents of the United States who have immigrated from foreign countries must, among other requirements, renounce allegiance to the government of their country of origin, swear allegiance to the laws and Constitution of the United States, and demonstrate an understanding of the English language: Now, therefore, be it 
 
That the House of Representatives affirms that statements or songs that symbolize the unity of the Nation, including the National Anthem, the Oath of Allegiance sworn by new United States citizens, and the Pledge of Allegiance to the Flag of the United States, should be recited or sung in English, the common language of the United States. 
 
